OFFICE OF THE ATTORNEY GENERAL,OF        TEXAS
                       AUSTIN




Mr. P. 0. Blecke, Dire&or
Texae Forest Servloe
College Station, Texas
Dear Itr.Sleoke:




                                         ioulture Is
                                         ited statutory
                                         lth the State
                                          etry In rhloh
                                 y and willlne;to oo-
                                  sxeouted by the State
                                oi Direotom of the A. &M.
                            e that suoh oooperatlvework
                             by the State Forester, under
                            on of the Board of Directors

                   Seoretary of Agricultureauthority
                   tate etatutee to the extent of
              the State forester, and offering oo-
     operation in Farm Forestry under the provisions
     of the Borrle-DosoyAot to any other State dgenoy9*
          It will be noted that the Resolution referred   to
reads In part:
          w. . . In order to aid agrloulture,lnoreaes
     farm-forestlnoome, oonservewater res~uroa8,
     lnoreaee employment,and In other rape advanoe
             i       I                                       .-   .
                 L




MF* lt.0. Slroke, Page t


     the *noral welfare and Improve living oondl-
    tlons on farms through rerorestatlonand atforest-
    atlon In the various 8tatea and Territories,the
    Seoretary of A@oulture ir authorized in oo-
    operation with the land-grantoollegee and uni-
    vereltles and State forestry agenoles, eeoh
    within Its rrspeotlvefield of aotlvitles,acoord-
     ing to the statutes, If any, of the respeotlve
    States, wherever ruoh sgenolesoan and will oo-
    operato, or ln detault of ruoh oooperatlonto
    aot dlreotly to produoe or proouro and dlstrl-
    but6 forost &es    and shrub plautiug 8took; to
    rake neoeseary investigations;to advise farmers
    regarding the lstabllrhment,protection,and man-
    a ernento? farm foreetr and forest and rhxub planta-
    t fon8 and the harveetlng,utlliration,and marketing
    of the produote thereof; and.t.0enter into ooop-
    lratlve agremmnte for the establishment,proteotlon,
    and oare or tarn or other tore8t-landtree and shrub plant-
    ings within ruoh states and Territories;.. lm
          The Resolutiondoe8 .notrequire the Seoretary
or Agrioulture to do these things, but It only empowers
him or gives him the right to do them.
          It will be noted that in the flrrt paragraph of
Artiola 2613, Revlsed Statutes or Texas, reads:
          The Board of Dlreotora Is oharged wlth
     the duties and empowered to do and perform the
     aots hereinafter set rorth as r0ii0rat . . .I

          And It will be noted that In Article 26lSa. In
each lnetanoe It Is stated that the Board Is authorized
to do oertaiu things.
          In Co& Ino- vo. Humble 011 t Refining Co. 16
s. W. (ed) 2S5, the oourt held that, *The primary aeanlng
of 'authorize'Is to empower, to give a right to aOt."
         We therefore answer yOUF questions that the
Resolution of the United States Congress empowars Or gives
the Sbaretary of Agriculturethe right to aot, but does
not obligate or roqulre him to do the things outlined in
your letter. fn ddallng with the Seoretary of Agrloulture
                                                             -   .-   .




Mr. E. 0. Sleoke, Page 9




with reference to the ratter6 involved In your Inquiry, of
(iourrathe matter 16 one for negotiationend not ror oom-
pulslon.
                                  Yours very truly
                             A!rToRHlcy-        OF TXUS

                             BY   (Slmed)
                                            A. 6. Rolllnr
                                                Anelstant
~R:pbp
AFsmRDt  ~Atl& 31, 19s9
(Signed)Gerald C. Yaun
        ATTOFtWlKCRRERAL OF TEXAS
Approved Opinion Committee
Ry RWJ3-Chalman.